DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 12/20/2021 is acknowledged.   Claims 2, 5, 7, 10,  18 have been amended.  Claims 3-4, 14-15, 19-33, 35-39 and 41-45 have been canceled.  Claims 1-2, 5-13, 16-18, 34 and 40 are pending.  Claims 34 and 40 are withdrawn from consideration as being drawn to a non-elected invention.   All of the amendment and arguments have been thoroughly reviewed and considered.  Applicant’s amendment were filed persuasive to obviate the rejections of the prior Office action.   An Examiner’s amendment and reasons for allowance appears below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tanya Arenson on 3/1/2022.


(a)	In the claim 1, step a) at line 7, the limitation --and wherein said amplification products assemble into side by side ladders comprising a gap distance between nanoparticles--- was inserted after “different microorganisms”.   
(b)	The claim 7 was canceled.
(c)	In the clam 13 at line 1, the limitation “claim 3” was deleted and replaced with ---claim 1---
(d)	In the claim 13 at line 2, the limitation “organism” was deleted and replaced with ---microorganism---.
(e)	The claims 34 and 40 were canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments were found persuasive that the combination of the cited prior art does not provide a combination of the method steps recited in the pending claims.   
	Prior art currently made of record, Want et al (20160355871, December4 2016) teach a method of detection of bacterial contamination by any of a plurality of bacterial species from different genera in a sample using amplification based assays.   Want teaches that nucleic acids may be derived from a variety of sample sources.  Nucleic acid may  optionally, but not necessarily, be isolated and/or purified before further manipulation, such as in a nucleic acid amplification reaction. For example, a biological sample may be subjected to a polymerase chain reaction (PCR) procedure without a separate extraction step, such that cell-free nucleic acids are amplified from an unpurified sample. As a further example, a sample may be subjected to cell lysis conditions, either . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637